Citation Nr: 0214780	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  98-16 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a temporary total disability evaluation for 
post-traumatic stress disorder (PTSD) based upon a period of 
hospitalization from October 5 to November 13, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The appellant served on active duty from December 1968 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2000, the veteran withdrew his request for a Travel 
Board Hearing in a written statement.

The Board remanded this issue in September 2000 for further 
development, and it has returned for appellate decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was admitted to the Post Traumatic Stress 
disorder Day Hospital Program on October 5, 1998, and was 
discharged on November 13, 1998; he was not hospitalized as 
an inpatient during this time.


CONCLUSION OF LAW

The criteria for a temporary total rating under 38 C.F.R. § 
4.29 due to hospitalization from October 5 to November 13, 
1998, have not been met. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5108, 5126, 7105 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 
2001); 38 C.F.R. § 4.29 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the April 1999 statement of the case, the 
March 2002 supplemental statement of the case, and a letter 
sent to the veteran in September 2001, which specifically 
addressed the contents of the VCAA in the context of the 
veteran's claims.  The RO explained its decision, and invited 
the veteran to identify records that could be obtained to 
support his claim.  The Board also explained the status of 
the veteran's claim in the September 2000 Remand.  Under 
these circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in September 2001, 
the RO asked the veteran to identify records relevant to his 
claim.  The September 2001 letter explicitly set out the 
various provisions of the VCAA, including what records VA 
would obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

Analysis

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or approved hospital 
for a period in excess of 21 days or hospital observation at 
VA expense for a service-connected disability for a period in 
excess of 21 days.  This increased rating will be effective 
the first day of continuous hospitalization and will be 
terminated effective the last day of the month of hospital 
discharge (regular discharge or release to non-bed care) or 
effective the last day of the month of termination of 
treatment or observation for the service-connected 
disability.  38 C.F.R. § 4.29.

The record reflects that the appellant has submitted a claim 
for a temporary total disability evaluation on the basis of a 
period of VA hospitalization from October 5 to November 13, 
1998, pursuant to 38 C.F.R. § 4.29.  In December 1998, the RO 
denied the appellant's claim and indicated that the nature of 
the hospitalization was such that he was not considered an 
inpatient and was not required to be housed in a VA 
domiciliary.  However, the appellant contends that he has 
been hospitalized in similar circumstances in the past and 
has received temporary total benefits for those 
hospitalizations.  He further indicated that he lives in 
Huntsville and that he entered the 6-week program in 
Tuscaloosa, approximately 150 miles from his home.  He 
suggested that he was, in fact, housed at the VA medical 
center during this period of treatment. 

According to a VA Medical Center outpatient discharge 
summary, dated November 13, 1998, the veteran was admitted to 
an intensive 6-week "PTSD Day Hospital treatment program" 
on October 5, 1998.  

According to a March 2002 RO report of contact, a 
representative from the VAMC reported that the veteran 
resided at the "lodge" and not as an "in-patient" during 
his 6-week treatment program.  The VAMC representative 
further indicated that this procedure was adopted "in lieu 
of payment of the normal 21-day inpatient entitlement for 
veterans."

The Board finds that the veteran's claim for a temporary 
total rating for hospitalization from October 5 to November 
13, 1998 must be denied.  The actual hospital "outpatient" 
record for the referenced period clearly shows that the 
veteran participated in a "Day Program."  Regulation 
38 C.F.R. § 4.29 provides that the temporary rating will be 
effective "the first day of continuous hospitalization."  
It is clear from the medical records that the veteran was not 
continuously hospitalized during the 6-week period from 
October to November 1998.  While the veteran may have resided 
during this time at the nearby "lodge", he was not 
receiving continuous inpatient hospital care.  The VAMC 
allowed him to leave at the end of every day and did not 
require continuous observation.

Accordingly, as the medical evidence on file does not 
indicate that the veteran was hospitalized continuously for 
the treatment of his PTSD or for any other service-connected 
disability between October 5 and November 13, 1998, 
entitlement to a temporary total rating under 38 C.F.R. § 
4.29 is not warranted.


ORDER

Entitlement to a temporary total rating under 38 C.F.R. § 
4.29 from October 5 to November 13, 1998, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

